Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 9, 2022

                                      No. 04-22-00194-CV

                              Jerry A. GUZZETTA (“Guzzetta”),
                                          Appellant

                                                v.

                         BRIMHALL LQ, LLC d/b/a La Quinta Hotel,
                                      Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-14775
                        Honorable John D. Gabriel Jr., Judge Presiding


                                         ORDER
          This is an appeal from the trial court’s order granting payment to attorney Patrick
Stolmeier. The trial court signed the order on January 7, 2022. Appellant filed a notice of
appeal on April 5, 2022. See TEX. R. APP. P. 26.1(a)(1). In reviewing the documents submitted
by Appellant, we have not seen evidence of a timely filed motion for new trial. Contra Tex. R.
Civ. P. 329b(a).
          Appellant has now filed a motion to abate his appeal. But we see no documentation
that shows this court has jurisdiction over the matter. See TEX. R. APP. P. 26.1(a)(1); Jing v. Nan
Luo, 358 S.W.3d 868 (Tex. App.—Dallas 2012, no pet.); Ontiveros v. Oncor Elec. Delivery, No.
05-14-01619-CV, 2015 WL 3751387, at *1 (Tex. App.—Dallas June 16, 2015, no pet.) (mem.
op.).
        We order Appellant to show cause in writing within ten days of the date of this order
why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 26.1(a),
42.3(a). If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See Tex. R. App. P. 42.3(a), (c).
       All other appellate deadlines are suspended pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of May, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court